Writ relief is generally available only when there is no plain, speedy, and
                adequate remedy in the ordinary course of law. NRS 34.170; NRS 34.330;
                Smith, 107 Nev. at 677, 818 P.2d at 851. Moreover, this court has held
                that the right to appeal is typically an adequate legal remedy precluding
                writ relief. Pan, 120 Nev. at 224, 88 P.3d at 841.
                            Having considered the petition, we are not persuaded that our
                intervention by way of extraordinary relief is warranted. NRAP 21(b)(1);
                Smith, 107 Nev. at 677, 818 P.2d at 851; Pan, 120 Nev. at 228, 88 P.3d at
                844. Accordingly, we
                                  ORDER the petition DENIED.'


                                                                                         J.



                                                                                         J.



                                                                                         J.




                cc: Hon. Joanna Kishner, District Judge
                     De Castroverde Law Group
                     Sterling Law, LLC
                     Kravitz, Schnitzer & Johnson, Chtd.
                     Eighth District Court Clerk



                     "In light of this order, we deny as moot petitioner's emergency
                motion for a stay.


SUPREME COURT
        OF                                            2
     NEVADA


(0) 1947A